DETAILED ACTION


1. This communication is in response to the Application filed on 09 December 2020.
Claims 1-20 are pending and have been examined.
2. The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Information Disclosure Statement

1. The information disclosure statement (IDS) submitted on 13 May 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 11, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200258508, hereinafter referred to as Aggarwal et al.


Regarding claim 1, Aggarwal et al. discloses a method for translating a natural language query into one or more machine executable commands (   ) comprising: 

parsing the natural language query into one or more phrases respectively comprising one or more words of the natural language query (“The digital assistant application can use natural language processing techniques to determine a referential word from the set of words parsed from the input audio signal. The referential word can correspond to one of the points of interest on the map visible through the viewport of the navigation application. For example, for the phrase “take me there” parsed from an input audio signal, the referential word may be “there.” For the phrase “let's go to the pizzeria,” the referential word may be “pizzeria.”,” Aggarwal et al., para [0020].); 

processing the one or more phrases using a machine learning model that extracts semantic relationship information between the one or more words and uses the semantic relationship information to translate the one or more phrases directly into one or more machine executable commands, one or more parameters of the one or more machine executable commands, or a combination thereof (“In comparing, the digital assistant application can determine a semantic distance between the referential word and the identifier for each location using a semantic knowledge graph. The digital assistant application can also determine an indexical measure between the referential word and a previous word, such as the previously received requests or the search terms. Based on the comparisons, the digital assistant application can identify which point location the referential word of the input audio signal is referring to. Using the request and the identified point location, the digital assistant application can generate an action data structure to provide to the navigation application to carry out the indicated operation using the identified point location,” Aggarwal et al., para [0020]. And, Aggarwal et al., para [0044], describes the NLP component including machine learning techniques.); and 

providing the one or more machine executable commands, the one or more parameters, or a combination thereof as an output (“The natural language processor component may determine a request type corresponding to a location finder operation of a plurality of operations to be performed by the navigation application based on the request; and the action handler component to generate the action data structure including the request type and to transmit the action data structure to the first client device to cause the navigation application to initiate the location finder operation of the navigational guidance process corresponding to the request type to present the point location in the geographic region displayed in the viewport. The natural language processor component may determine a request type corresponding to a path routing operation of a plurality of operations to be performed by the navigation application based on the request; and the action handler component to generate the action data structure including the request type and to transmit the action data structure to the first client device to cause the navigation application to initiate the path routing operation of the navigational guidance process corresponding to the request type to identify a travel path to the point location as a destination location. The action handler component may receive a response from the first client device executing the navigation application for at least one of a textual output or an output audio signal,” Aggarwal et al., para [0020]. And, “The client device 104 can include or execute an instance of the navigation application 110. The client device 104 can include or execute an instance of the navigation application 110. The navigation application 110 can include one or more components with similar functionalities as the digital assistant application 108. Instances of the navigation application 110 can be executed on the data processing system 102 and the navigator service 106,” Aggarwal et al., para [0035].).  
As to claim 13, apparatus claim 13 and method claim 1 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Aggarwal et al., fig. 6 and para [0124] teach CRM, memory, instructions, and processor.
As to claim 17, CRM claim 17 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Aggarwal et al., fig. 6 and para [0124] teach CRM, memory, instructions, and processor.

Regarding claim 2, Aggarwal et al. discloses the method of claim 1, wherein the one or more one or more machine executable commands are location service commands (Aggarwal et al., para [0020].).  
As to claim 14, apparatus claim 14 and method claim 2 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Aggarwal et al., fig. 6 and para [0124] teach CRM, memory, instructions, and processor.
As to claim 18, CRM claim 18 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Aggarwal et al., fig. 6 and para [0124] teach CRM, memory, instructions, and processor.

Regarding claim 11, Aggarwal et al. discloses the method of claim 1, further comprising: 

initiating an execution of the one or more machine executable commands using the one or more parameters to generate a query result (“For the keywords of the input audio signal to be determined to reference the functions of the navigation application 110, the regular expression 128 can specify that the one or more keywords include a request for the navigation application 110 and one or more referential words used as parameters to carry out the request,” Aggarwal et al., para [0050].); and 

providing the query result in response to the natural language query (“The navigator service 106 can carry out the command and return a result of the command to the data processing system 102 or the client device 104,” Aggarwal et al., para [0037].).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200258508, hereinafter referred to as Aggarwal et al., in view of US 20180293299, hereinafter referred to as Gallagher et al.

Regarding claim 3, Aggarwal et al. discloses the method of claim 1, but not wherein the one or more phrases are parsed in a sequence, and wherein the one or more machine executable commands, the one or more parameters, or a combination thereof are translated into a same-ordered sequence as the sequence of the one or more phrases. Gallagher et al. is cited to disclose wherein the one or more phrases are parsed in a sequence, and wherein the one or more machine executable commands, the one or more parameters, or a combination thereof are translated into a same-ordered sequence as the sequence of the one or more phrases (“Additionally, it is understood that the text 500 included in the query 112A may include a plurality of words arranged in a particular order (e.g., a first word “hungry” located before a second word “Italian,” and a third word “food” located after the second word). Such a particular word order may be dictated by proper grammar, syntax, and/or other contextual factors associated with using natural language to enter the text 500 of the query 112A. In such examples, the query rule set 218 may also include one or more order commands 522 and/or any other additional grammar, syntax, context, and/or other additional commands 524 configured to assist the query module 208 and/or the context module 212 in parsing the text 500 of the  query 112A. For example, the order commands 522 may include at least one command executable by the server 102, when generating the secondary query 514, to maintain two or more words in the particular order in which they appeared in the primary query 112A. For example, at least one of the order commands 522 may control the query module 208 to maintain the particular order (as set forth in the text 500) of the words “hungry,” “Italian,” and “food” when generating the secondary query 514. As a result, the secondary query 514 may include the words 516 “hungry,” “Italian,” and “food” in the same order in which those words appear in the text 500,” Gallagher et al., para [0070].). Gallagher et al. benefits Aggarwal et al. by determining the intent of the user based on contextual information associated with the query and/or based on a natural language-based analysis of the query (Gallagher et al., para [0003]), thereby improving the user’s query search experience. Therefore, it would be obvious for one skilled in the art to combine the teachings of Aggarwal et al. with those of Gallagher et al. to improve the navigation results of the digital assistant application(s) of Aggarwal et al.
As to claim 19, CRM claim 19 and method claim 3 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Aggarwal et al., fig. 6 and para [0124] teach CRM, memory, instructions, and processor.

Regarding claim 10, Aggarwal et al. discloses the method of claim 1, but not further comprising: determining a service execution order based on a sequence order of the one or more machine executable commands, the one or more parameters, or a combination thereof. Gallagher et al. is cited to disclose determining a service execution order based on a sequence order of the one or more machine executable commands, the one or more parameters, or a combination thereof (“Additionally, it is understood that the text 500 included in the query 112A may include a plurality of words arranged in a particular order (e.g., a first word “hungry” located before a second word “Italian,” and a third word “food” located after the second word). Such a particular word order may be dictated by proper grammar, syntax, and/or other contextual factors associated with using natural language to enter the text 500 of the query 112A. In such examples, the query rule set 218 may also include one or more order commands 522 and/or any other additional grammar, syntax, context, and/or other additional commands 524 configured to assist the query module 208 and/or the context module 212 in parsing the text 500 of the  query 112A. For example, the order commands 522 may include at least one command executable by the server 102, when generating the secondary query 514, to maintain two or more words in the particular order in which they appeared in the primary query 112A. For example, at least one of the order commands 522 may control the query module 208 to maintain the particular order (as set forth in the text 500) of the words “hungry,” “Italian,” and “food” when generating the secondary query 514. As a result, the secondary query 514 may include the words 516 “hungry,” “Italian,” and “food” in the same order in which those words appear in the text 500,” Gallagher et al., para [0070].). Gallagher et al. benefits Aggarwal et al. by determining the intent of the user based on contextual information associated with the query and/or based on a natural language-based analysis of the query (Gallagher et al., para [0003]), thereby improving the user’s query search experience. Therefore, it would be obvious for one skilled in the art to combine the teachings of Aggarwal et al. with those of Gallagher et al. to improve the navigation results of the digital assistant application(s) of Aggarwal et al.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200258508, hereinafter referred to as Aggarwal et al., in view of US 20210089528, hereinafter referred to as Lin et al.

Regarding claim 4, Aggarwal et al. discloses the method of claim 1, but not wherein the parsing restricts the one or more phrases to one or more designated parts of speech. Lin et al. is cited to disclose wherein the parsing restricts the one or more phrases to one or more designated parts of speech (Lin et al., para [0027].). Lin et al. benefits Aggarwal et al. by providing solutions for efficiently understanding natural language and processing content in response to the identification and understanding, as well as changes to the structures (Lin et al., para [0004]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Aggarwal et al. with those of Lin et al. to improve the navigation results of the digital assistant application(s) of Aggarwal et al.    
As to claim 14, apparatus claim 16 and method claim 4 are related as method and apparatus of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Aggarwal et al., fig. 6 and para [0124] teach CRM, memory, instructions, and processor.
As to claim 20, CRM claim 20 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Aggarwal et al., fig. 6 and para [0124] teach CRM, memory, instructions, and processor.

Regarding claim 5, Aggarwal et al. discloses the method of claim 4, wherein the one or more designated parts of speech include a noun phrase, an adjective phrase, an adverb phrase, or a combination thereof (Lin et al., para [0027].).  

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200258508, hereinafter referred to as Aggarwal et al., in view of US 20210089934, hereinafter referred to as Thornley et al.

Regarding claim 6, Aggarwal et al. discloses the method of claim 1, but not wherein the parsing generates a syntactic parse tree of the natural language query, and not wherein the syntactic parse tree comprises a clause level, a phrase level, and a word level. Thornley et al. is cited to disclose wherein the parsing generates a syntactic parse tree of the natural language query, and wherein the syntactic parse tree comprises a clause level, a phrase level, and a word level (“With continued reference to FIG. 3, communication device 104 may extract and/or analyze one or more words or phrases by performing dependency parsing processes; a dependency parsing process may be a process whereby communication device 104 and/or a language processing module communicating with and/or incorporated in communication device 104 recognizes a sentence or clause and assigns a syntactic structure to the sentence or clause. Dependency parsing may include searching for or detecting syntactic elements such as subjects, objects, predicates or other verb-based syntactic structures, common phrases, nouns, adverbs, adjectives, and the like; such detected syntactic structures may be related to each other using a data structure and/or arrangement of data corresponding, as a non-limiting example, to a sentence diagram, parse tree, or similar representation of syntactic structure,” Thornley et al., para [0057].). Thornley et al. benefits Aggarwal et al. by providing artificial intelligence methods for improving user adaptability using textual communication, thereby helping to capture the nuance of language analysis (Thornley et al., para [0001]-[0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Aggarwal et al. with those of Thornley et al. to improve the navigation results of the digital assistant application(s) of Aggarwal et al.     

Regarding claim 7, Aggarwal et al. discloses the method of claim 6, further comprising: performing a depth-first search of the syntactic parse tree to determine the one or more phrases (“With continued reference to FIG. 3, communication device 104 may extract and/or analyze one or more words or phrases by performing dependency parsing processes; a dependency parsing process may be a process whereby communication device 104 and/or a language processing module communicating with and/or incorporated in communication device 104 recognizes a sentence or clause and assigns a syntactic structure to the sentence or clause. Dependency parsing may include searching for or detecting syntactic elements such as subjects, objects, predicates or other verb-based syntactic structures, common phrases, nouns, adverbs, adjectives, and the like; such detected syntactic structures may be related to each other using a data structure and/or arrangement of data corresponding, as a non-limiting example, to a sentence diagram, parse tree, or similar representation of syntactic structure.,” Thornley et al., para [0057].).  

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200258508, hereinafter referred to as Aggarwal et al., in view of US 2021104099, hereinafter referred to as Su et al.

Regarding claim 8, Aggarwal et al. discloses the method of claim 1, but not wherein the machine learning model is a transformer model comprising: a transformer encoder configured to process the one or more phrases as an input sequence; and a transformer decoder configured to decode the input sequence into an output sequence of one or more semantic labels corresponding to the one or more machine executable commands, the one or more parameters, or a combination thereof.  

Su et al. is cited to disclose wherein the machine learning model is a transformer model (“In the embodiment of the present invention, a Transformer model based on a multi-head self-attention mechanism is used to analyze the semantics of sentences, so as to extract context-aware text features. As shown in Figure 5, the input of the Transformer model is traditional word embedding plus topic ID (identification), and its main structure is composed of multiple encoders and decoders containing self-attention, which is the so-called multi-head mechanism,” Su et al., p. 7, highlighted portion.) comprising: 

a transformer encoder configured to process the one or more phrases as an input sequence (Su et al., p. 7, highlighted portion.); and 

a transformer decoder configured to decode the input sequence into an output sequence of one or more semantic labels corresponding to the one or more machine executable commands, the one or more parameters, or a combination thereof (Su et al., p. 7, highlighted portion.). Su et al. benefits Aggarwal et al. by accounting for model and/or weight relationships between channels, thereby improving system performance and avoiding the shortcomings of only connecting the subsystem outputs obtained under different modalities or channels in series (Su et al., Background section). Therefore, it would be obvious for one skilled in the art to combine the teachings of Aggarwal et al. with those of Su et al. to improve the navigation results of the digital assistant application(s) of Aggarwal et al.  

Regarding claim 9, Aggarwal et al. discloses the method of claim 8, wherein the transformer model includes at least one self-attention unit, and wherein the at least one self-attention unit is configured to determine the semantic relationship information (Su et al., p. 7, highlighted portion.).  


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200258508, hereinafter referred to as Aggarwal et al., in view of US 20190056726, hereinafter referred to as Weldemariam et al.

Regarding claim 12, Aggarwal et al. discloses the method of claim 1, but not wherein the one or more machine executable commands, the one or more parameters, or a combination thereof are executed on a service graph representing one or more services of a location service platform via an application programming interface. Weldemariam et al. is cited to disclose wherein the one or more machine executable commands, the one or more parameters, or a combination thereof are executed on a service graph representing one or more services of a location service platform via an application programming interface (“The request analyzer 402 may also determine the service context. A context database 416 may store context data such as location, weather, and other contextual information. Components of the system may store and retrieve data from the context database via an interface and/or communication manager module 408. As an example, the system receives a service (e.g., in the form of an order) from a user or from another system-of-engagement (e.g., via mobile application). The order contains order details such as the type of the goods, services, location (e.g., delivering a package to a destination), and other user specified conditions specific to the order (e.g., risk/sensitivity of the goods)…The database is further linked with growing knowledge graph according to previously carried out services, tests performed, and/or others,” Weldemariam et al., para [0053].). Weldemariam et al. benefits Aggarwal et al. by providing service context data for more accurately fulfilling a user request (Weldemariam et al., para [0053]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Aggarwal et al. with those of Weldemariam et al. to improve the navigation results of the digital assistant application(s) of Aggarwal et al.  
  
Conclusion

1. The examiner has cited several other references on form PTO-892. In particular, the examiner notes EP 387623, KR 102240661, and US 20200357409 as describing many aspects of the claims. 
2. Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone
number is (571 )272-0899. The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Bhavesh M Mehta can be reached on 5712727 453. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656